         Case 1:18-mc-91314-LTS Document 27 Filed 02/02/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                               )
WILLIAM J. EINHORN,            )
ADMINISTRATOR, TEAMSTERS       )
HEALTH & WELFARE FUND OF       )
PHILADELPHIA AND VICINITY,     )
                               )
     Plaintiff,                )
                               )
v.                             )                      No. 18-mc-91314-LTS
                               )
JAMES CONNOR and DONNA CONNOR, )
                               )
     Defendants.               )
                               )

              ORDER ON REPORT AND RECOMMENDATION (DOC. NO. 25)

                                         February 2, 2021

SOROKIN, J.

       Plaintiff William J. Einhorn filed a Motion for Contempt against Defendant James

Connor (Doc. No. 20). The Court referred this motion to Magistrate Judge Cabell, who has now

issued a Report and Recommendation (Doc. No. 25). No objection or response to the Report and

Recommendation has been received and the time for doing so has expired. The Report and

Recommendation certifies facts supporting contempt and recommends that the Court (1) allow

the motion for contempt in part; (2) schedule a hearing for Defendant James Connor to appear,

with a capias warrant to issue if Defendant fails to appear; and (3) award Plaintiff’s fees for the

motion for contempt. After de novo review, the Court ADOPTS the Report and

Recommendation (Doc. No. 25) in all respects, ALLOWS IN PART the Motion for Contempt

(Doc. No. 20) as set forth in the Report and Recommendation, and REFERS this matter to

Magistrate Judge Cabell, specifically authorizing him to hold the supplementary process hearing,
         Case 1:18-mc-91314-LTS Document 27 Filed 02/02/21 Page 2 of 2




to issue a capias warrant if Defendant fails to appear after notice, and to take such further action

as necessary to implement the foregoing. In addition, Plaintiff shall submit its request for fees to

Magistrate Judge Cabell for review and approval or recommendation for approval.



                                                      SO ORDERED.


                                                      /s/ Leo T. Sorokin
                                                      Leo T. Sorokin
                                                      United States District Judge




                                                  2
